Case 19-33595-MBK            Doc 29      Filed 04/20/20 Entered 04/20/20 12:45:11                 Desc Main
                                        Document      Page 1 of 4



Jonathan Schwalb, Esq.
Friedman Vartolo LLP
85 Broad Street, Suite 501
New York, New York 10004
Attorneys for SN Servicing Corporation as Servicer for
U.S. Bank Trust National Association, as Trustee of the
Lodge Series IV Trust
P: (212) 471-5100
Bankruptcy@FriedmanVartolo.com

UNITED STATES BANKRUPTCY COURT
DISTRICT OF NEW JERSEY
-------------------------------------------------------------------X
                                                                   :
                                                                   :   CASE NO.: 19-33595
   IN RE:                                                          :
                                                                   :   CHAPTER: 13
   Jeffrey John Herman                                             :
                                                                   :   HON. JUDGE.:
   Debtors                                                         :   Michael B. Kaplan
                                                                   :
                                                                   :   HEARING DATE:
                                                                   :   -XQH at 10:00 AM
                                                                   :
                                                                   :
-------------------------------------------------------------------X

          NOTICE OF OBJECTION TO CONFIRMATION OF MODIFIED PLAN


        PLEASE TAKE NOTICE that SN Servicing Corporation as Servicer for U.S. Bank
Trust National Association, as Trustee of the Lodge Series IV Trust (“Secured Creditor”), the
holder of a mortgage on real property of the debtor(s), located at 53 Glenwood Road, Colts
Neck, NJ 07722, by and through its undersigned attorneys, hereby objects to the confirmation of
the Chapter 13 Plan on grounds including:


    1. Debtor(s) seeks to modify the rights of Secured Creditor, which is the holder of a claim
        secured only by a security interest in real property that is the principal residence of the
        debtor(s).
Case 19-33595-MBK        Doc 29     Filed 04/20/20 Entered 04/20/20 12:45:11               Desc Main
                                   Document      Page 2 of 4



   2. Debtor(s) plan as proposed appears to contemplate that there will be no cure for the
       prepetition arrears of Secured Creditor unless or until a loan modification is achieved. The
       requirements of 11 U.S.C. 1322(d)(2) do not provide for payment over a period longer than
       5 years. Moreover, the debtor(s) are obligated to cure the arrears due to the objecting
       creditor within a reasonable time pursuant to 11 U.S.C. 1322(b)(5). Accordingly, in the
       event that the ongoing loss mitigation efforts are not successful, the plan fails to satisfy the
       confirmation requirements of 11 U.S.C. 1325(a)(1). As Debtor’s plan is dependent on the
       approval of a loan modification, confirmation must be denied.
   3. Debtor(s) proposed plan fails to comply with the requirements of the Bankruptcy Code
       and is not proposed in good faith.
   4. Debtor(s) proposed plan does not provide that Secured Creditor retain its lien.
   5. Debtor(s) proposed plan is not feasible.
   6. Debtor(s) proposed plan fails to comply with other applicable provisions of Title 11.


   In the event any portion of the claim is deemed to be an unsecured claim as defined by the
Code, objection is hereby made pursuant to 11 U.S.C. 1325(a)(4) and 1325(b), et seq. unless the
plan provides for full payment of the claim.


Dated: New York, NY
       April 20, 2020

                                               By: /s/ Jonathan Schwalb
                                               Jonathan Schwalb, Esq.
                                               FRIEDMAN VARTOLO LLP
                                               Attorneys for SN Servicing Corporation as Servicer
                                               for U.S. Bank Trust National Association, as
                                               Trustee of the Lodge Series IV Trust
                                               85 Broad Street, Suite 501
                                               New York, New York 10004
                                               T: (212) 471-5100
                                               F: (212) 471-5150
Case 19-33595-MBK               Doc 29      Filed 04/20/20 Entered 04/20/20 12:45:11     Desc Main
                                           Document      Page 3 of 4



     UNITED STATES BANKRUPTCY COURT
     DISTRICT OF NEW JERSEY

     Caption in Compliance with D.N.J. LBR 9004-1(b)

     Jonathan Schwalb, Esq.
     Friedman Vartolo LLP
     85 Broad Street, Suite 501
     New York, New York 10004
     P: (212) 471-5100
     Attorneys for SN Servicing Corporation as            Case No.:                19-33595
                                                                             ____________________
     Servicer for U.S. Bank Trust National
     Association, as Trustee of the Lodge Series IV       Chapter:                    13
                                                                             ____________________
     Trust

     In Re:                                               Adv. No.:          ____________________

     Jeffrey John Herman                                  Hearing Date:     June 2, 2020 at 10:00 AM
                                                                             ____________________

                                                          Judge:               Michael B. Kaplan
                                                                             ____________________




                                     CERTIFICATION OF SERVICE
             Theodore Weber
1. I, ____________________________ :

           ‫ ܆‬represent ______________________________ in this matter.

                                                Jonathan Schwalb, Esq.
           ‫ ܆‬am the secretary/paralegal for ___________________________, who represents
                 SN Servicing Corporation
           ______________________________ in this matter.

           ‫ ܆‬am the ______________________ in this case and am representing myself.



2.                    April 20, 2020
           On _____________________________, I sent a copy of the following pleadings and/or documents
           to the parties listed in the chart below.
              - Notice of Objection to Confirmation of Modified Plan



3.         I certify under penalty of perjury that the above documents were sent using the mode of service
           indicated.

Date:            April 20, 2020
           _______________________                       /s/ Theodore Weber
                                                         __________________________________
                                                         Signature
Case 19-33595-MBK      Doc 29    Filed 04/20/20 Entered 04/20/20 12:45:11            Desc Main
                                Document      Page 4 of 4



 Name and Address of Party Served       Relationship of                 Mode of Service
                                       Party to the Case
 Jeffrey John Herman                                       ‫ ܆‬Hand-delivered
 53 Glenwood Rd
                                                           ‫ ܆‬Regular mail
 Colts Neck, NJ 07722-1040           Debtor(s)
                                                           ‫ ܆‬Certified mail/RR
                                                           ‫ ܆‬Other _____________________
                                                              (As authorized by the Court or by rule. Cite
                                                           the rule if applicable.)

Frank J. Fischer                                           ‫ ܆‬Hand-delivered
Broege, Neumann, Fischer & Shaver
LLC                                                        ‫ ܆‬Regular mail
                                     Debtor(s) Attorney
25 Abe Voorhees Drive                                      ‫ ܆‬Certified mail/RR
Manasquan, NJ 08736
                                                                   NEF
                                                           ‫ ܆‬Other _____________________
                                                              (As authorized by the Court or by rule. Cite
                                                           the rule if applicable.)

Albert Russo                                               ‫ ܆‬Hand-delivered
Standing Chapter 13 Trustee
CN 4853                              Trustee               ‫ ܆‬Regular mail
Trenton, NJ 08650-4853                                     ‫ ܆‬Certified mail/RR
                                                                   NEF
                                                           ‫ ܆‬Other _____________________
                                                              (As authorized by the Court or by rule. Cite
                                                           the rule if applicable.)

 U.S. Trustee                                              ‫ ܆‬Hand-delivered
 US Dept of Justice
                                                           ‫ ܆‬Regular mail
 Office of the US Trustee            U.S. Trustee
 One Newark Center Ste 2100                                ‫ ܆‬Certified mail/RR
 Newark, NJ 07102
                                                                   NEF
                                                           ‫ ܆‬Other _____________________
                                                              (As authorized by the Court or by rule. Cite
                                                           the rule if applicable.)

                                                           ‫ ܆‬Hand-delivered
                                                           ‫ ܆‬Regular mail
                                                           ‫ ܆‬Certified mail/RR
                                                           ‫ ܆‬Other _____________________
                                                              (As authorized by the Court or by rule. Cite
                                                           the rule if applicable.)




                                           2
